FORM 10-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: August 31, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.: 000-53598 SAUER ENERGY, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 26-3261559 (I.R.S. Employer Identification No.) 4670 Calle Carga, Unit A, Camarillo, CA, 93012-8536 (Address of Principal Executive Offices) 888-829-8748 (Registrant’s telephone number, including area code) 2326 Teller Road, Newbury Park, California 91320 (Former name, former address and former fiscal year, if changed since last report Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (s 229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated Filer Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No X The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of November 26, 2012:$11,168,015. The number of shares of the registrant’s common stock outstanding as of November 26, 2012:88,369,086 INDEX TO FORM 10-K ANNUAL REPORT Page PART I Item 1 Business 2 Item 1A Risk Factors 12 Item 1B UnresolveStaff Comments 18 Item 2 Properties 18 Item 3 Legal Proceedings 18 Item 4 Mine Safety Disclosures 18 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item 6 Selected Financial Data 19 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A Quantitative and Qualitative Disclosures About Market Risk 21 Item 8 Financial Statements and Supplementary Data 21 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 21 Item 9A Controls and Procedures 21 Item 9B Other Information 24 PART III Item 10 Directors, Executive Officers and Corporate Governance 24 Item 11 Executive Compensation 26 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13 Certain Relationships and Related Transactions, and Director Independence 29 Item 14 Principal Accounting Fees and Services 29 PART IV Item 15 Exhibits, Financial Statement Schedules 30 SIGNATURES 31 2 FORWARD-LOOKING STATEMENTS CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS There are statements in this report that are not historical facts. These forward-looking statements can be identified by use of terminology such as believe, hope, may, anticipate, should, intend, plan, will, expect, estimate, project, positioned, strategy and similar expressions. You should be aware that these forward-looking statements are subject to risks and uncertainties that are beyond our control. For a discussion of these risks, you should read this entire Report carefully, especially the risks discussed under Risk Factors. Although management believes that the assumptions underlying the forward-looking statements included in this Report are reasonable, they do not guarantee our future performance, and actual results could differ from those contemplated by these forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. In the light of these risks and uncertainties, there can be no assurance that the results and events contemplated by the forward-looking statements contained in this Report will in fact transpire. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of their dates. We do not undertake any obligation to update or revise any forward-looking statements. PART I References to “us”, “we” and “our” in this report refer to Sauer Energy, Inc. together with our subsidiary. ITEM 1. BUSINESS. General Development of Business Organizational History Business Development : We (“the Company”) were incorporated on August 19, 2008, in the State of Nevada, under the name BCO Hydrocarbon, Ltd., for the purpose of acquiring, exploring, and if warranted and feasible, developing natural resource assets.The Company began its business operations by executing a Farm-in Agreement providing the Company with the right to a 50.0% working interest in two Petroleum and Natural Gas Crown leases in Alberta, Canada.On July 25, the Company acquired all of the shares of Sauer Energy, Inc., a California corporation, and has since changed its business to that of Sauer Energy, Inc.On September 17, 2010 our majority shareholder and sole director approved a name change which was officially effected on October 15, 2010, when we became Sauer Energy, Inc., (“SEI”) a Nevada corporation. Prior Operations: The Company operated in the oil and gas industry and maintained a right to operate and a right to explore on two Crown Petroleum and Natural Gas Leases in the Province of Alberta through.The leases were for 640 gross acres or 320 net acres.The Company planned to appoint, Unitech as the operator, but Unitech advised the Company that the commodity price of gas was too low to consider undertaking any exploration activities.Based on that advice, the Company determined not to undertake any exploration activities on the leases until such time as the price of gas improved.We were required under the terms 3 of our farm-in agreement to expend a total of $25,000 prior to January 10, 2010, however, based on the advice from our proposed operator, we were able to negotiate an extension of that commitment until gas prices should improve sufficiently to make exploration development activities advisable. After July 25, 2010, we were able to dispose of our interests in these Crown Petroleum Natural Gas Leases without further liability to us.Due to the limited prospects of its proposed oil and gas activities, the Company sought other acquisition activities and these efforts led to the acquisition of Sauer Energy, Inc. on July 25, 2010. Prior Planned Principal Products or Services and Their Markets: Our principal products were intended to be petroleum and natural gas and any related saleable by-products.Our initial market was to be the Province of Alberta.We never had any salable oil and gas production or products. Prior Planned Distribution Methods of the Products or Services: Once we had oil and gas production, we would have relied on the operator of our oil and gas wells to distribute any oil and gas and saleable by-products. Competitive Business Conditions and Our Competitive Position In Prior The Industry and Methods of Competition: In our former line of business our competition came from other oil and gas companies that were acquiring oil and gas assets that we contemplated acquiring due to its investment potential and capital expenditure.The sources and availability of acquiring oil and gas assets was contingent on our ability to finance opportunities as they became available.Since our financial resources were severely limited during the period we were engaged in the oil and gas business, we were at a distinct disadvantage when competing against companies with significant financing ability and significant asset backed financing. Dependence On One Or A Few Major Customers: We never produced any oil or gas and therefore had no customers. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts, Including Duration: There were no inherent factors or circumstances associated with the oil and gas industry that would give cause for any patent, trademark or license infringements or violations.We had not entered into any franchise agreements or other contracts that have given, or could give rise to obligations or concessions. We did not hold any intellectual property related to our prior operations. Need For Any Government Approval of Principal Products or Services: We never had any production, however, our operator was required to have government approvals for all drilling and production activities undertaken in the Province of Alberta and thus, if we had continued in the oil and gas business, we would have been required to ensure that all approvals were granted and complied with. We cannot ascertain what the associated costs might have been. 4 Effects of Existing or Probable Government Regulations on our Prior Business: In Canada, producers of oil negotiate sales contracts directly with oil purchasers, with the result that the market determines the price of oil.The price depends in part on oil quality, prices of competing fuels, distance to market, the value of refined products and the supply/demand balance.Oil exports may be made pursuant to export contracts with terms not exceeding 1 year in the case of light crude, and not exceeding 2 years in the case of heavy crude, provided that an order approving any such export has been obtained from the National Energy Board of Canada (“NEB”).Any oil export to be made pursuant to a contract of longer duration (to a maximum of twenty-five (25) years) requires an exporter to obtain an export license from the NEB and the issuance of such a license requires the approval of the Governor in Council. In Canada, the price of natural gas sold in interprovincial and international trade is determined by negotiation between buyers and sellers.Natural gas exported from Canada is subject to regulation by the NEB and the Government of Canada.Exporters are free to negotiate prices and other terms with purchasers, provided that the export contracts continue to meet certain criteria prescribed by the NEB and the Government of Canada.Natural gas exports for a term of less than two years or for a term of 2 to 20 years (in quantities no greater than 30,000 m3/day) must be made pursuant to an NEB order.Any natural gas export to be made pursuant to a contract of longer duration (to a maximum of 25 years) or of a larger quantity requires an exporter to obtain an export license from the NEB and the issuance of such a license requires the approval of the Governor in Council. The Government of Alberta also regulates the volume of natural gas which may be removed from the province for consumption elsewhere based on such factors as reserve availability, transportation arrangements and market considerations. The Government of Alberta regulates the royalty percent from Crown mineral leases for petroleum, natural gas and hydrocarbon by-products. Research and Development Activities and Costs: We did not incur any research and development costs in our prior business. Costs and Effects of Compliance with Environmental Laws: Our oil and gas earned working interest rights would have been subject to numerous federal, provincial and municipal laws and regulations relating to environmental protection from the time oil and gas projects commence until lease sites are abandoned, restored and reclaimed.These laws and regulations govern, among other things, the amounts and types of substances and materials that may be released into the environment, the issuance of permits in connection with exploration, drilling and production activities, the release of emissions into the atmosphere, the discharge and disposition of generated waste materials, offshore oil and gas operations, the abandonment, reclamation and restoration of wells and facility sites and the remediation of contaminated sites.In addition, these laws and regulations may impose substantial liabilities for the failure to comply with them or for any contamination resulting from the operations associated with our assets.Laws and regulations protecting the environment have become more stringent in recent years, and may in certain circumstances impose “strict liability,” rendering a person liable for environmental damage without regard to negligence or fault on the part of such person.Such laws and 5 regulations may expose us to liability for the conduct of or conditions caused by others, or for our acts which were in compliance with all applicable laws at the time such acts were performed.The application of these requirements or the adoption of new requirements could have a material adverse effect on our financial position and results of operations. Employees: We did not have employees in our prior operations, but relied on consultants as required and then management, being the directors and officers, to direct our business.Should we have found an oil and gas property or properties of merit which would require an operator, we would have needed to hire additional staff for operations. Acquisition of Sauer Energy, Inc. and Related Matters On July 25, 2010, the Company, Malcolm Albery, its president and sole director (“MA”) andDieter Sauer, Jr. (“DS”) completed a closing (the “Closing”) under an Agreement and Plan of Reorganization, dated as of June 23, 2010 (the “Agreement”).The Agreement, provided: (a) for the purchase by DS of all of the 39,812,500 shares of the Company owned by MA for $55,200.00; (b) the contribution by DS of all of the shares of Sauer Energy, Inc., a California corporation to the Company; (c) the assignment of certain patent rights related to wind turbine technology held by DS to the Company; and (d) the election of DS to the Company’s board of directors.In connection with the Closing, Mr. Sauer was elected President and CEO of the Company and two former shareholders of the Company agreed to (i) indemnify the Company against any claims resulting from breaches of representations and warranties by the Company in the Agreement; (ii) to acquire and cause to be returned for cancellation an aggregate of 68,067,500 shares of the Company’s common Stock, including all of the shares owned by former officer and director Daniel Brooks and; (3) assume all of the Company’s obligations in connection with certain oil and gas leases in Canada. Due to his acquisition of 39,812,500 shares in connection with the Closing and the return for cancellation of 68,067,500 shares, upon the consummation of the closing under the Agreement, Dieter Sauer, Jr. owned approximately 51.6% of the Company’s issued and outstanding shares. When acquired by BCO in 2010, Sauer Energy, Inc., a California corporation, whose business is described more fully below, was a development stage California corporation formed in 2008 engaged in the design, research and development of vertical axis wind turbine (VAWT) systems.Sauer Energy, Inc., a California corporation, has been wound down and dissolved as of August, 2012. The surviving entity is Sauer Energy, Inc., (“SEI”), a Nevada corporation. Management believes that SEI’s innovative design and utility makes it highly efficient and cost effective to own and operate.The initial WindCharger™ brand units to be sold will be sold as a kit for roof mounting on a typical house or small building. The multi-patented design includes air disrupters on the drag side to reduce friction, the inside of the blade has air strakes that funnel the air flow through the air jets to propel the next blade. These and more, contribute to the success of the WindCharger™. Growing energy demand, limited availability of non-renewable fossil fuels, heightened climate change concerns and volatile oil and gas prices have all contributed to the increased demand for renewable energy by individuals, businesses, government and non-government organizations worldwide. Sauer Energy is a renewable energy company engaged in the design, manufacture and sale of small wind turbines that generates 1.5 kW to 4.5 kW of clean energy to power residential and commercial customers. We promote energy independence through the use of wind power, an abundant, never ending, renewable, emissions-free energy source that can be captured in small and large scale applications. We are also focused on the development of products and technologies that promote transparency and accountability. Sauer Energy developed a multi-faceted growth strategy that takes advantage of the company’s expertise in engineering, manufacturing, distribution, marketing and branding. The key focus factors for the future: · To become a revenue and profit based operation · Expansion and development of product portfolio · A two-tiered sales approach with intensive marketing strategy to targeted customer base. · Maintaining a cost-effective approach with each vertical market · Expansion from domestic to global markets · For SENY stock to move to higher trading platform, e.g. NASDAQ, AMEX, etc Proof of Concept To validate the performance of the WindCharger™, Sauer Energy has completed the proof-of-concept by conducting various wind tunnel tests. Executed quantitative evaluation took place at University of Washington Aeronautical Laboratory, Kirsten Wind Tunnel, in Seattle, Washington. Successful data was extracted and validated with regard to design and efficiency. WindCharger™ brand wind turbine technology is aerodynamically designed for optimum efficient in its class. Based upon the Savonius principle, designed with concave and convex blades, it is poised to offer effective returns on capital and investment. To further demonstrate the capabilities of the WindCharger™, the SEI is evaluating its turbines in real world situations and conditions. With its revolutionary design and multiple features, the WindCharger™ is able to effectively capture and utilize low wind, while minimizing noise with virtually no vibration. It is also bird friendly. WindCharger™ has a life expectancy of decades due to its high quality and SEI offers a 10 year warranty. Business Model Sauer Energy’s business model is straight-forward as it had substantially planned most of the manufacturing functions to be done within its corporate headquarters. The control factor on cost and labor will be to the company’s advantage. The Company’s vendor manufacturers are expected to be ISO 9000 Certified. SEI will maintain quality control, assembly, testing, shipping and handling as orders flow in. Corporate Expansion On May 11, 2012, we purchased 100% of the assets of Helix Wind Corporation (“Helix”). This acquisition was made with SENY common shares. There was no liability, obligation or debt incurred in the process. Through the purchase, we enhanced our intellectual property portfolio list with all of Helix’s intellectual property, including issued patents and patents pending, both domestically and internationally. It is our intention to produce the Helix turbines in-house. We believe that our business plan will be strengthened and this union will create long term synergy as one company. The Helix products are expected to produce an additional stream of income for SEI. With sales in 17 countries, we have reason to believe Helix’s popularity will not wane. To date, we have received inquiries totaling over $21M if they resulted in sales. We are in the process of settling into our new location in Camarillo, CA. It has been a major undertaking and the consolidation has incorporated all functions of Sauer Energy and Helix together. This location is the new Sauer headquarters. The achievement of this milestone will enable both WindCharger™ and Helix turbines to be manufactured here in the United States. Helix turbines were originally manufactured in China, and the decision to manufacture them in-house will add employment opportunities within the USA. Intellectual Property Sauer Energy currently holds what it believes is a sufficient list of intellectual property to protect its proposed operations. Sauer Energy regards its patents, proprietary technologies, intellectual property, trademarks, domains and copyrights as essential components to its success and branding. SEI has been issued a design patent, No D597,028 granted July 29, 2009, a utility patent, No 7,798,766, granted September 21, 2010, and a design patent, No D638,358, granted May 24, 2011, for a vertical axis wind turbine that is designed to be reliable, efficient and inexpensive through the process of which was started before the acquisition. In addition, SEI is in process for several patents pending, domestically and internationally, and trademarks at the present time. Resulting from the Helix Wind asset purchase, SEI, acquired a utility patent, No 7,984,110, granted May 24, 2011, and a utility patent, No 8,084,881, granted December 27, 2011, for a vertical axis wind turbine that is designed to be pole mounted. SEI is continuing the patent process on behalf of the Helix design for several domestic and international patents. 6 Current Operations and Development Plan The WindCharger™ has several important features and benefits including aesthetic design and appeal, performance, longevity, pricing for performance payback and customer/distributor support. Sauer Energy believes that it is differentiated from other entities in small wind because of the following: a. Ownership of technology – many others buy foreign made units for resale b. The technology itself is set apart by high-efficiency design features c. Deep technical understanding of small wind technologies and applications d. High quality manufacturing that is ISO 9000 compliant e. Strong distribution network now being assembled f. Commitment to customers and shareholders g. Unwavering focus on business fundamentals h. No debt and no toxic financing We are now a growth stage company engaged in producing and marketing WindCharger™ and Helix vertical axis wind turbines for commercial and residential uses. We are ramping up our facility to handle the production of the Helix turbine blades in-house. Currently, engineering and tooling are being enhanced for manufacturing compatibility. After much refining in the last 2 years of development, we have confirmed and solidified the final manufacturing process of the WindCharger™ blades. VEC Technologies, LLC, (“VEC”) located in Pennsylvania, was carefully chosen to manufacture the WindCharger™ blades due to the expense and complexity of the manufacturing process. Our intended market Sauer Energy aims to deliver simple, reliable and cost-effective solutions for residential and commercial customers, particularly for locations with very low or very high wind speeds. SEI now offers two different technologies. Both WindCharger™ and Helix, two different types of technologies of vertical axis products, will enable the distributors to address a greater variety of customer’s needs. The WindCharger™ is lighter and can be roof or pole mounted, startup is 5 mph and produces 1.5 kW. The two Helix units are larger and heavier, can only be pole mounted and produce 2 kW and 4.5kW. Applications range from industrial to residential. Production needs, placement, aesthetics, adaptability and portability will dictate which units are appropriate and most efficient for use in different situations. SEI will continue to develop and expand its pipeline with new research and development and collaborative efforts. Current Plans The main focus for SEI is generating revenues. SEI plans to become a self-sustaining entity. The availability of funding from revenues is expected to enable SEI to carry out its future plans for the creation of many more products using the WindCharger™ brand technology design. Our first task is to ensure the availability of both WindCharger™ and Helix turbines potential orders received via website. Having only purchased the assets of the Helix design a few months ago, SEI is working diligently toward shortening the learning curve for production of the units in-house. Activating and training the distribution network for sales and marketing is being organized at this time. The branding and advertising campaign is in the works. Sauer Energy is addressing some small wind solutions for very specific applications and is already involved in testing for redundant backup power for both on and off-grid applications for cell phone towers. Residential Our small VAWT Systems are designed to be attached to any building.We foresee our systems being used in residences as back-up power for black outs, to reduce power grid consumption and for generation of power to be inserted into the grid for revenue. Our End-of-the-line VAWT System is a micro power station attached to a number of homes and to the power grid. Several advantages are: maintenance of normal services, no power loss due to impurities in transmission and the excess power can be re-injected into the grid. Commercial Applications Due to their height, large commercial buildings may be especially suitable for VAWT application as they are likely to have relatively steady winds at their roofs and their vertical walls cause the wind to sweep up and over the tops of the buildings. Sauer Energy entered its WindCharger™ into a pilot test program with ENRCOM, headed by an industry leader in communication technology. The proposed use of the turbines is on cell phone towers as backup power. The testing is moving forward and the feedback has been positive. It is our intention to design custom proprietary mounting hardware to the commercial market for adaptation to the structure and architecture of existing buildings. Industrial Applications Management believes that VAWT System applications such as those offered by the Company are superior to traditional Horizontal Axis Wind Turbines “HAWT”. The size, cost and noise factor of the HAWT are prohibitive. Our vertical design will contribute to allowing the industrial sector to satisfy the need for consumption. Furthermore, due to our simplicity of design, our VAWT’s can be manufactured on a large scale in fabrication factories throughout the world.Lucrative incentives are being offered to encourage renewable energy production and use, in the form of rebates and tax credits which should enhance customer interest and sales. Oil Rigs and Off-Shore Platforms Many off-shore locations receive relatively steady reliable winds and our VAWT Systems could produce a continuous supply of energy reducing the need for hydrocarbon based electrical generation. Our systems could allow for auxiliary and emergency power needs in addition to maintaining daily functions. Ships Ships create an optimum use for our VAWT Systems.While travelling over water, Ships are also powering through the air, thus creating a reliable and steady supply of wind. VAWT’s could be mounted throughout a ship’s superstructure to produce continuous supplementary energy to offset fuel consumption or for emergency use. Various candidates include tankers, cruise ships, cargo ships and military vessels. For example, Helix turbines can be seen in San Francisco on a ferry that travels to Alcatraz. 7 Islands and Other Remote Facilities All sizes of islands are extremely dependent upon fuel feed generators and importation of the fuel can be costly. Our VAWT Systems are ideal for islands and other remote facilities as they are being designed to withstand various climates. The advantages are many: flexibility in various locations, ease of installation, strength and durability, virtually no maintenance and their ability to withstand harsh climates. Communications Towers and Bridges Various towers and bridges are subject to Federal Aviation Authority requirements to provide 24/7, 365 days per year illumination.Our VAWT Systems can easily be installed on any tower or bridge.They can operate the tower or bridge lights and/or provide a backup power supply as well as generating revenue if connected to the power grid. Lighting billboard signage is an ideal use for deriving backup or primary power from our turbines. 8 Funding After acquiring BCO Hydrocarbon, SEI has raised approximately $2.4M. These funds have been used for research and development of the WindCharger™. SEI remains debt free at this time. Dieter Sauer, CEO and President of SEI, has not sold one share that he received at the outset of the BCO and Sauer acquisition. He is committed to this project. On August 2, 2012, management entered into a Purchase Agreement with St. George Investments, LLC, for an equity line in the amount of $5M. That Agreement has since been terminated and management is in negotiations with another source for alternate funding. The Company expects to raise the additional capital necessary. Management can give no assurance that any additional capital will be raised or that SEI’s VAWT’s will be successfully marketed or that, if marketed, they can be marketed profitably. Future Projections There are several ideas on the drawing board at Sauer Energy. The time frame within which they are completed will depend upon the availability of funding for such. A few are mentioned herein: · SEI has future plans to make the purchase of renewable energy more accessible to consumers in the current economic climate by offering third-party financing options. In SEI’s opinion, this will expand the customer base considerably and create a significant advantage.eliz · SEI plans to offer an around-the-clock monitoring and data collecting system so that customers can access the actual renewable energy output from their particular turbine. · SEI has plans for automobile solutions that will enhance the performance of electric vehicles by creating electricity as they are driven. · SEI plans to make compatible batteries available for the turbine systems for off-grid rural applications, such as water pumping, irrigation, purification and delivery for drinking and/or general use. · SEI plans to further develop its emergency backup cart that provides electricity to charge batteries and for use in communication, lights, medical equipment, etc. WindCharger™ technology was designed for immediate use, the cart can be a welcome addition to the military and to FEMA for emergency and routine use. · While our initial VAWT designs are smaller scale, we may design large VAWT Systems in the future that can be placed off-shore along a coastal environment to catch on and off shore wind. We believe these systems will be more efficient, less noisy and more bird friendly than HAWTs currently considered for such projects. The principles of our VAWT Systems could be used underwater to take advantage of tidal flows in the ocean, streams and rivers. · In addition to the aforementioned applications, there are several emerging markets for small wind solutions that the SEI is pursuing as it continues to diversify and broaden its product portfolio. For example, oil and gas producers have become motivated to adopt renewable energy and we plan to address the need for redundant backup power for pumping at remote well head locations. Small Wind Turbine Industry Overview Although wind is the fifth largest source of power in the USA, at 2.5% wind has barely begun to penetrate the renewable energy market potential. The American Wind Energy Association reports that in 2011, small wind installed 21,000 units, 64MW which totaled $397M worldwide. According to the Global Wind Energy Council, the 2011installed capacity worldwide including large wind was 40.5 GW, totaling €50 billion (about $68B USD). According to the American Wind Energy Association, “The number of Americans generating their own electricity with small-scale wind turbines (those with rated capacities of 100 kilowatts and under) increased by just under 10,000 last year despite an economic downturn that impacted the heart of the small wind market: homeowners and small-business owners.In fact, 95% of all small wind turbines sold in the U.S. last year were made by U.S. manufacturers.” Although the small wind turbine industry has operated for 80 years, half of the sales have occurred in the past 3 years.Both federal and state policies have contributed to this success and credit also goes to investors and to consumers looking for a way to cut their electricity bills.Management believes that these trends will continue for the foreseeable future. Aside from the residential market, more specialized applications include, but are not limited to: Governmental Regulation There are no Federal-level regulations that specifically control the sale, distribution and installation of small wind turbines beyond general small business regulations.However, each state regulates the sale, installation and interconnection of alternative energy within their state.Utilities are required to interconnect and purchase renewable energy from small wind systems under the Public Utility Regulatory Policies Act of 1978 (“PURPA”), and individual utilities are permitted to regulate that process. Property owners can take advantage of tax credits at 30% of installed units, up to $4,000.This credit remains in place until December 31, 2016.Rebates and incentives are offered by most states.Property owners are also able to depreciate their units. Local zoning laws and regulations may impose special requirements on the installation of our turbines now or in the future, but we are not aware of any specific regulations. Competition We compete with all energy suppliers, including utilities and manufacturers of energy producing equipment.We believe that there are 95 U.S. small wind turbine companies.Of those, the majority are in the start-up phase.However, a few have longer operating histories or greater name recognition such as Wepowereco, Windside Production Ltd., Windspire Energy and OregonWind Inc.Companies in other countries also produce small wind turbines.We also compete with solar-thermal and solar-photovoltaics systems.However, solar power installations are significantly more expensive than our VAWT Systems. We also feel that our turbine systems are a great complement to those who already employ solar systems, as they can work 24 hours and produce electricity at times when solar is ineffective. We intend to compete on price and because our design is highly efficient, aesthetically pleasing, and reliable. In 2006, President Bush emphasized the nation’s need for greater energy efficiency and a more diversified energy portfolio. This led to a collaborative effort involving the Department of Energy, National Renewable Energy Laboratories and others to explore a modeled energy scenario in which wind provides 20% of U.S. electricity by 2030.This has been endorsed by the American Wind Energy Association and has become our national goal as well.Currently, we are at just over 2%. Management believes we have the competitive advantage of offering the right product at the right time. 9 Research and Development We have focused our research and development on the quality and efficiency of our wind turbine systems.Extensive technical development has been completed and is ongoing. We are targeting our market for sales expansion.Future research and development will be focusing on scaling up our turbine systems for service to larger buildings, like apartment complexes, hospitals and office buildings.We spent approximately $541,506 in fiscal 2012 on research and development and approximately $274,640 on research and development in 2011.We anticipate that our research and development expenditures will continue to rise in the current year if we are able to secure financing so that we have the resources to pursue these efforts.In the year ended August 31, 2011 we conducted third party testing at the University of Washington Aeronautical Laboratory, a testing organization under the University's Department of Aeronautics and Astronautics.The primary aerodynamic testing facility is the F. K. Kirsten Wind Tunnel.We have done our third-party wind tunnel testing at their facility in the past and look forward to utilizing their facility for continued research and development testing. Manufacturing We have determined to use VEC Technologies, LLC of Greenville, Pennsylvania for manufacture of the blades for our products because of its reputation for consistent quality, materials and dependable production.The first resin composite blades have been received from VEC Technologies, LLC, as promised and to specifications. The other components of our products are available from several sources at prices we deem reasonable.We plan to establish an assembly facility during 2012 and begin commercial assembly during 2012.Until our new facility is established we will manufacture within our existing facility. Employees As of August 31, 2012, we had 2 full-time employees and 14 independent contractors.We believe our relationships with our current employees are good.We also retain a limited number of independent contractors to perform projects.To implement our business strategy, we expect, over time, continued growth in our employee and infrastructure requirements, particularly as we expand our engineering, sales and marketing capacities going forward. Company Philosophy We strive to embrace, support and enact, within our sphere of influence, a set of core values that define us. 10 Our Duty to Ourselves With honesty and integrity at the heart of us as individuals and as a company, our sincerity will be evident. Our Duty to Each Other Working as a team with fairness and respect for each other and for our company as a whole will always produce a winning combination. Our Duty to Our Shareholders Our Shareholders are partnering alongside us and placing their faith in us.They share our expectations and vision for growth and diligent use of their investment in us and in our company. Our Duty to Our Consumers This business revolves around the Consumers, not the other way around.We must live up to their trust in the quality, value, effectiveness, reliability, and safety of our products, and also in the integrity of what we say and do. Our Duty to Our Vendors The list of those with whom we choose to do business is based on clarity, honesty, reliability, accountability and trust.Only then, will our product maintain the standards we have set for quality and dependability our consumers can expect. Our Duty to Our Dealers and Distributors These individuals represent our products and our company and deserve all the assistance we can give them.Their reliance on our honest representations regarding our products and our company sits at the center of our relationship with them. Our Duty to Our Community, Our Nation, and Our World Our commitment to the environment is paramount.We strive to create products that are least invasive in their output to the atmosphere, at less cost, with the smallest possible carbon footprint. Management believes that the foregoing commitments will not only enhance the spheres in which we operate but will also result in returns to our investors. 11 Item 1A. Risk Factors. This report includes forward-looking statements about our business and results of operations that are subject to risks and uncertainties.See "Forward-Looking Statements," above.Factors that could cause or contribute to such differences include those discussed below.In addition to the risk factors discussed below, we are also subject to additional risks and uncertainties not presently known to us or that we currently deem immaterial.If any of these known or unknown risks or uncertainties actually occur, our business could be harmed substantially. Risks Related To Our Financial Condition and Our Business SEI is in a pre-expansion stage, has never realized any revenue and has a history of losses.If we continue incurring losses and fail to achieve profitability, we may have to cease our operations.SEI. Unless we bring our products to market and realize revenues from their sale, shareholders are likely to lose their entire investment. We do not have sufficient cash on hand. As at August 31, 2012, we had $46,954 cash on hand.These cash resources are not sufficient for us to execute our business plan.If we do not generate sufficient cash from our intended financing activities and sales, we will be unable to continue our operations.We estimate that within the next 12 months we will need $5,000,000 in cash from either investors or operations.While we intend to engage in several equity or debt financings there is no assurance that these will actually occur.Nor can we assure our shareholders that we will not be required to obtain additional financing on terms that are dilutive of their interests.During fiscal 2012 we conducted an offering of our common stock under regulation D which, through yielded proceeds of approximately $893,722.We recognize that if we are unable to generate sufficient revenues or obtain debt or equity financing, we will not be able to earn profits and may not be able to continue operations. If we are unable to continue to retain the services of Dieter Sauer, Jr. or if we are unable to successfully recruit qualified managerial and company personnel having experience in the small wind turbine industry, we may not be able to continue operations. Our success depends to a significant extent upon the continued services of Dieter Sauer, Jr. our CEO and President. The loss of the services of Mr. Sauer could have a material adverse effect on our growth, revenues, and prospective business. Mr. Sauer will enter into an employment agreement with us requiring him to devote substantially all of his time to us. We do not have a “key person” life insurance policy on Mr. Sauer. Additionally, there are a limited number of qualified technical personnel with significant experience in the design, development, manufacture, and sale of our wind turbines, and we may face challenges hiring and retaining these types of employees. In order to successfully implement and manage our business plan, we will be dependent upon, among other things, successfully recruiting qualified managerial and company personnel having experience in the small wind turbine business. Competition for qualified individuals is intense. There can be no assurance that we will be able to find, attract and retain existing employees or that we will be able to find, attract and retain qualified personnel on acceptable terms. If we are unable to successfully achieve broad market acceptance of our systems, we may not be able to generate enough revenues in the future to achieve or sustain profitability. 12 We are dependent on the successful commercialization of our systems.The market for small wind turbines is at an early stage of development.The market for our systems is unproven.The technology may not gain adequate commercial acceptance or success for our business plan to succeed. If we cannot establish and maintain relationships with distributors, we may not be able to increase revenues. In order to increase our revenues and successfully commercialize our systems, we must establish and maintain relationships with various third party distributors.We currently do not have any signed distribution agreements. If we cannot assemble a large number of our systems, we may not meet anticipated market demand or we may not meet our product commercialization schedule. To be successful, we will have to assemble our systems in large quantities at acceptable costs while preserving high product quality and reliability.If we cannot maintain high product quality on a large scale, our business will be adversely affected.We may encounter difficulties in scaling up production of our systems, including problems with the supply of key components. Even if we are successful in developing our assembly capability, we do not know whether we will do so in time to meet our product commercialization schedule or satisfy the requirements of our customers.In addition, product enhancements need to be implemented to various components of the platform to provide better overall quality and uptime in high wind regimes.The implementation of the enhancements to our system may also delay significant production by requiring additional manufacturing changes and technical support to facilitate the manufacturing process. If we experience quality control problems or supplier shortages from component suppliers, our revenues and profit margins may suffer. We do not plan to manufacture our wind turbine systems ourselves, but plan to outsource this part of our business.Our dependence on third-party suppliers for components of our turbine systems involves several risks, including limited control over pricing, availability of materials, quality and delivery schedules.Any quality control problems or interruptions in supply with respect to one or more components or increases in component costs could materially adversely affect our customer relationships, revenues and profit margins. Technological advances could render our VAWT products uncompetitive. While management believes that our current and proposed designs are sufficiently advanced to be commercially successful, we cannot assure you that any competitor will not design a superior product with which we cannot compete or that other energy production sources may not in the future prove superior to wind power generation.Those events could substantially harm our operations. Any future international expansion will subject us to risks associated with international operations that could increase our costs and decrease our profit margins. 13 International operations are subject to several inherent risks that could increase our costs and decrease our profit margins including: · changes in foreign currency exchange rates; · changes in a specific country’s economic conditions; · trade protective measures and import or export requirements or other restrictive actions by foreigngovernments; and · changes in tax laws. If we determine to seek sales or contract for manufacturing outside the United States, we will be subject to these risks.However, we plan to be in a strong financial position before we would attempt to do so. If we cannot effectively manage our internal growth, our business prospects, revenues and profit margins may suffer. If we fail to effectively manage our internal growth in a manner that minimizes strains on our resources, we could experience disruptions in our operations and ultimately be unable to generate revenues or profits.We expect that we will need to significantly expand our operations to successfully implement our business strategy.As we add marketing, sales and build our infrastructure, we expect that our operating expenses and capital requirements will increase.To effectively manage our growth, we must continue to expend funds to improve our operational, financial and management controls, and our reporting systems and procedures.In addition, we must effectively expand, train and manage our employee base.If we fail in our efforts to manage our internal growth, our prospects, revenue and profit margins may suffer. Our technology competes against other small wind turbine technologies.Competition in our market may result in pricing pressures, reduced margins or the inability of our systems to achieve market acceptance. We compete against several companies seeking to address the small wind turbine market.We may be unable to compete successfully against our current and potential competitors, which may result in price reductions, reduced margins and the inability to achieve market acceptance.The current level of market penetration for small wind turbines is relatively low and as the market increases, we expect competition to grow significantly.Our competition may have significantly more capital than we do and as a result, they may be able to devote greater resources to take advantage of acquisition or other opportunities more readily. Our inability to protect our patents and proprietary rights in the United States and foreign countries could materially adversely affect our business prospects and competitive position. Our vertical axis wind turbine designs are protected by a patent.However, the grant of a patent does not ensure against the possibility that our patent will not be found to infringe upon patents or other intellectual property rights held by others, nor does the grant of a patent ensure that the patent will provide meaningful protection against potential or actual infringers by others. If we encounter unforeseen problems with our current technology offering, it may inhibit our sales and early adoption of our product. 14 We are in the process of setting a certification standard through extensive computer fluid dynamic testing and actual field testing to curb anomalies related to manufacturing before we finalize our process.We do not anticipate negative results based on our preliminary results.We are at a stage in development that we can perfect our design prior to going into production. We are a technology development company and are in a production phase where we may encounter difficulties that we did not anticipate.Unforeseen problems relating to manufacture of the units or their operating effectively in the field could have a negative impact on adoption, future shipments and our operating results. We are to establish and maintain required disclosure controls and procedures and internal controls over financial reporting and to meet the public reporting and the financial requirements for our business. Our management has a legal and fiduciary duty to establish and maintain disclosure controls and control procedures in compliance with the securities laws, including the requirements mandated by the Sarbanes-Oxley Act of 2002. The standards that must be met for management to assess the internal control over financial reporting as effective are new and complex, and require significant documentation, testing and possible remediation to meet the detailed standards. Because we have limited resources, we may encounter problems or delays in completing activities necessary to make an assessment of our internal control over financial reporting, and disclosure controls and procedures. In addition, the attestation process by our independent registered public accounting firm is new and we may encounter problems or delays in completing the implementation of any requested improvements and receiving an attestation of our assessment by our independent registered public accounting firm. If we cannot assess our internal control over financial reporting as effective or provide adequate disclosure controls or implement sufficient control procedures, or our independent registered public accounting firm is is not expressly reporting on our internal controls and the lack of such report on such assessment, may cause investor confidence and share value may be negatively impacted.We currently do not have a sufficient number of management employees to establish adequate controls and procedures. Our officers have no experience in managing a public company . Our present officers have no previous experience in managing a public company and we do not have a sufficient number of employees to segregate responsibilities and may be unable to afford increasing our staff or engaging outside consultants or professionals to overcome our lack of employees. During the course of our testing, we may identify other deficiencies that we may not be able to remediate in time to meet the deadline imposed by the Sarbanes-Oxley Act for compliance with the requirements of Section 404. In addition, if we fail to achieve and maintain the adequacy of our internal controls, as such standards are modified, supplemented or amended from time to time, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal controls over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act. Moreover, effective internal controls, particularly those related to revenue recognition, are necessary for us to produce reliable financial reports and are important to help prevent financial fraud. If we cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our common stock, if a market ever develops, could drop significantly. 15 Control by Management As of August 31, 2012, we are effectively controlled by management, specifically Dieter Sauer, Jr., our CEO and director, who owns 39,812,500 shares or 45.6% of our 87,218,106 issued and outstanding shares of common stock.All of our officers and directors as a group control 39,852,500 shares or 45.7%. Accordingly, they will be able to elect our board of directors and control our corporate affairs for the foreseeable future. Risks Related to Common Stock The large number of shares eligible for immediate and future sales may depress the price of our stock. As of August 31, 2012 we had 87,218,106 shares of common stock outstanding. 35,868,540 shares are “free trading” and may serve to overhang the market and depress the price of our common stock. Additional financings may dilute the holdings of our current shareholders. In order to provide capital for the operation of the business, we may enter into additional financing arrangements. These arrangements may involve the issuance of new shares of common stock, debt securities that are convertible into common stock or warrants for the purchase of common stock. Any of these items could result in a material increase in the number of shares of common stock outstanding, which would in turn result in a dilution of the ownership interests of existing common shareholders. In addition, these new securities could contain provisions, such as priorities on distributions and voting rights, which could affect the value of our existing common stock. There is currently a limited public market for our common stock.Failure to develop or maintain a trading market could negatively affect its value and make it difficult or impossible for you to sell your shares. Our common stock trades on the OTCBB under the Symbol SENY.There has been a limited public market for our common stock and an active public market for our common stock may not develop.Failure to develop or maintain an active trading market could make it difficult for you to sell your shares or recover any part of your investment in us.Even if a market for our common stock does develop, the market price of our common stock may be highly volatile.In addition to the uncertainties relating to future operating performance and the profitability of operations, factors such as variations in interim financial results or various, as yet unpredictable, factors, many of which are beyond our control, may have a negative effect on the market price of our common stock. “Penny Stock” rules may make buying or selling our common stock difficult. Limitations upon Broker-Dealers Effecting Transactions in "Penny Stocks" Trading in our common stock is subject to material limitations as a consequence of regulations which limit the activities of broker-dealers effecting transactions in "penny stocks."Pursuant to Rule 3a51-1 under the Exchange Act, our common stock is a "penny stock" because it (i) is not listed on any national securities exchange or The NASDAQ Stock Market™, (ii) has a market price of less than $5.00 per share, and (iii) its issuer (the Company) has net tangible assets less than $2,000,000 (if the issuer has been in business for at least three (3) years) or $5,000,000 (if the issuer has been in business for less than three (3) years). 16 Rule 15g-9 promulgated under the Exchange Act imposes limitations upon trading activities on "penny stocks", which makes selling our common stock more difficult compared to selling securities which are not "penny stocks."Rule 15a-9 restricts the solicitation of sales of "penny stocks" by broker-dealers unless the broker first (i) obtains from the purchaser information concerning his financial situation, investment experience and investment objectives, (ii) reasonably determines that the purchaser has sufficient knowledge and experience in financial matters that the person is capable of evaluating the risks of investing in "penny stocks", and (iii) delivers and receives back from the purchaser a manually signed written statement acknowledging the purchaser's investment experience and financial sophistication. Rules 15g-2 through 15g-6 promulgated under the Exchange Act require broker-dealers who engage in transactions in "penny stocks" first to provide their customers with a series of disclosures and documents, including (i) a standardized risk disclosure document identifying the risks inherent in investing in "penny stocks", (ii) all compensation received by the broker-dealer in connection with the transaction, (iii) current quotation prices and other relevant market data, and (iv) monthly account statements reflecting the fair market value of the securities. There can be no assurance that any broker-dealer which initiates quotations for the Common Stock will continue to do so, and the loss of any such broker-dealer likely would have a material adverse effect on the market price of our common stock. Shares Eligible for Future Sale The sale of a substantial number of shares of our common stock, or the perception that such sales could occur, could adversely affect prevailing market prices for our common stock.In addition, any such sale or perception could make it more difficult for us to sell equity, or equity related, securities in the future at a time and price that we deem appropriate.If and when this registration statement becomes effective and we become subject to the reporting requirements of the Exchange Act, we might elect to adopt a stock option plan and file a registration statement under the Securities Act registering the shares of common stock reserved for issuance there under.Following the effectiveness of any such registration statement, the shares of common stock issued under such plan, other than shares held by affiliates, if any, would be immediately eligible for resale in the public market without restriction. The sale of shares of our common stock which are not registered under the Securities Act, known as “restricted” shares, typically are effected under Rule 144.At August 31, 2012 we had outstanding an aggregate of51,349,566 shares of restricted common stock.All of our shares of common stock might be sold under Rule 144. No prediction can be made as to the effect, if any, that future sales of “restricted” shares of our common stock, or the availability of such shares for future sale, will have on the market price of our common stock or our ability to raise capital through an offering of our equity securities. The sale of a substantial number of shares of our common stock, or the perception that such sales could occur, could adversely affect prevailing market prices for our common stock.In addition, any such sale or perception could make it more difficult for us to sell equity, or equity related, securities in the future 17 ata time and price that we deem appropriate.If and when this registration statement becomes effective and we become subject to the reporting requirements of the Exchange Act, we might elect to adopt a stock option plan and file a registration statement under the Securities Act registering the shares of common stock reserved for issuance thereunder.Following the effectiveness of any such registration statement, the shares of common stock issued under such plan, other than shares held by affiliates, if any, would be immediately eligible for resale in the public market without restriction. No Dividends We never have paid any dividends on our common stock and we do not intend to pay any dividends in the foreseeable future. . ITEM 1B.UNRESOLVED STAFF COMMENTS. None ITEM 2. PROPERTIES. We currently occupy approximately 10,400 square feet pursuant to a lease that continues through August 31, 2015, with two options of two years each to renew, subject to a market value adjustment. The monthly base rental is $7,000. These premises are used as offices, warehouse space, and are or will be used for the design and manufacturing of our wind turbines. We believe these premises are adequate for our present and foreseeable needs. ITEM 3. LEGAL PROCEEDINGS. We currently have no legal proceedings pending nor have any legal proceeding been threatened against us or any of our officers, directors or control persons of which we are aware. ITEM 4. MINE SAFETY DISCLOSURES NOT APPLICABLE PART II ITEM 5.MARKET for REGISTRANT’S COMMON EQUITY and ISSURER PURCHASES of EQUITY SECURITIES. Market Information Since August 13, 2009, our common stock has been quoted on the Over the Counter Bulletin Board under the symbol “BCOZ” through October 19, 2010 and the Symbol “SENY”, thereafter.During the period ended year ended August 31, 2010, there were no trades prior to June 1, 2010. Thereafter our common stock traded was quoted on the Over the Counter Bulletin Board at prices ranging from $0.10 to $1.60. These prices represent interdealer quotations and may not represent actual trades. 18 The following chart sets forth certain information regarding the closing prices of our stock for the period indicated. Fiscal Year Ended August 31, 2011 High Closing Price Low Closing Price First Quarter Second Quarter Third Quarter Fourth Quarter Fiscal Year Ended August 31, 2012 High Closing Price Low Closing Price First Quarter Second Quarter Third Quarter Fourth Quarter Reports to Shareholders We plan to furnish our shareholders with an annual report for each fiscal year ending August 31 containing financial statements audited by our independent certified public accountants commencing with 2013.Additionally, we may, in our sole discretion, issue unaudited quarterly or other interim reports to our shareholders when we deem appropriate.We intend to maintain compliance with the periodic reporting requirements of the Securities Exchange Act of 1934. Holders As of August 31, 2012, we had 128 shareholders of record and 87,218,106 common shares issued and outstanding.The number of holders does not include the shareholders for whom shares are held in a "nominee" or "street" name. Dividend Policy We have not declared or paid any dividends on our common stock to date.We anticipate that any future earnings will be retained as working capital and used for business purposes.Accordingly, it is unlikely that we will declare or pay any such dividends in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans None Recent Sales of Unregistered Securities None. ITEM 6. SELECTED FINANCIAL DATA. Not applicable 19 ITEM 7. MANAGEMENT’S DISCUSSION and ANALYSIS of FINANCIAL CONDITIONS and REULTS OF OPERATION. Overview We caution you that reliance on any forward-looking statement involves risks and uncertainties, and that although we believe the assumptions on which our forward-looking statements are based are reasonable, any of those assumptions could prove to be inaccurate, and as a result, the forward-looking statements based on those assumptions could be incorrect.In light of these and other uncertainties, you should not conclude that we will necessarily achieve any plans and objectives or projected financial results referred to in any of the forward-looking statements.We do not undertake to release the results of any revisions of these forward-looking statements to reflect future events or circumstances.Some of the factors that may cause actual results, developments and business decisions to differ materially from those contemplated by such forward-looking statements include the following: RESULTS OF OPERATIONS We did not have material operations prior to the prior year so any year to year comparison is not meaningful. Fiscal Year 2011 vs. Fiscal Year 2010 Operations We have not realized any revenue through August 31, 2012.Our operating expenses increased from $1,366,199 in FY 2011 to $722,893 in cash and consulting fees of $986,490 in stock for FY 2012 primarily as a result of fees related to expenses in connection with the Helix Wind asset purchase, equipment purchases for manufacturing and professional fees.These increases in expenses, which reflect our higher level of operations in FY 2012, resulted in our net loss increasing from $1,366,199 in FY 2011 to $722,893 in cash and consulting fees of $986,490 in stock for FY 2012.We anticipate continued increased costs associated with increased levels of operation and our manufacturing and marketing processes which will begin in the current fiscal year. LIQUIDITY AND CAPITAL RESOURCES Net cash flows used in operating activities for the fiscal year ended August 31, 2012 was $709,089 which was offset by net proceeds of $722,893 from the sale of our stock.We had $46,955 cash on hand at the end of the year ended August 31, 2012.This is not sufficient to fund our operations and we intend to rely on the sale of stock in private placements to increase liquidity.If we are unable to raise cash through the sale of our stock, we may be required to severely restrict our operations. Management is actively exploring several investment opportunities, but no assurance is given that it will be successful in these efforts. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. 20 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company is a smaller reporting company and is not required to provide this information. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements and supplementary data required by this Item 8 are listed in Item 15(a) (1) and begin at page F-1 of this Annual Report on Form 10-K. ITEM 9. CHANGES in and DISAGREEMENTS with ACCOUNTANTS on ACCOUNTING and FINANCIAL DISCLOSURE . None ITEM 9A. CONTROLS and PROCEDURES. Disclosure Controls and Procedures Regulations under the Securities Exchange Act of 1934 (the “Exchange Act”) require public companies to maintain “disclosure controls and procedures,” which are defined as controls and other procedures that are designed to ensure that information required to be disclosed by the issuer in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act is accumulated and communicated to the issuer's management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. We conducted an evaluation, with the participation of our Chief Executive Officer who is also our principal financial officer, of the effectiveness of our disclosure controls and procedures as of August 31, 2012.Based on that evaluation, our Chief Executive Officer has concluded that as of August 31, 2012, our disclosure controls and procedures were not effective at the reasonable assurance level due to the material weaknesses described below. In light of the material weaknesses described below, we performed additional analysis and other post-closing procedures to ensure our financial statements were prepared in accordance with generally accepted accounting principles.Accordingly, we believe that the financial statements included in this report fairly present, in all material respects, our financial condition, results of operations and cash flows for the periods presented. A material weakness is a control deficiency (within the meaning of the Public Company Accounting Oversight Board (PCAOB) Auditing Standard No. 2) or combination of control deficiencies that result in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected.Management has identified the following two material weaknesses which have caused management to conclude that, as of August 31, 2012, our disclosure controls and procedures were not effective at the reasonable assurance level: 21 1.We do not have written documentation of our internal control policies and procedures.Written documentation of key internal controls over financial reporting is a requirement of Section 404 of the Sarbanes-Oxley Act which is applicable to us for the year ending August 31, 2012.Management evaluated the impact of our failure to have written documentation of our internal controls and procedures on our assessment of our disclosure controls and procedures and has concluded that the control deficiency that resulted represented a material weakness. 2.We do not have sufficient segregation of duties within accounting functions, which is a basic internal control.Due to our size and nature, segregation of all conflicting duties may not always be possible and may not be economically feasible.However, to the extent possible, the initiation of transactions, the custody of assets and the recording of transactions should be performed by separate individuals.Management evaluated the impact of our failure to have segregation of duties on our assessment of our disclosure controls and procedures and has concluded that the control deficiency that resulted represented a material weakness. To address these material weaknesses, management performed additional analyses and other procedures to ensure that the financial statements included herein fairly present, in all material respects, our financial position, results of operations and cash flows for the periods presented. Management's Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is defined in Rule 13a-15(f) or 15d-15(f) promulgated under the Exchange Act as a process designed by, or under the supervision of, the issuer’s principal executive and principal financial officers and effected by the issuer’s board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America and includes those policies and procedures that: Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the issuer; Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States of America and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the issuer; and Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the issuer’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the 22 degree of compliance with the policies or procedures may deteriorate.All internal control systems, no matter how well designed, have inherent limitations.Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation.Because of the inherent limitations of internal control, there is a risk that material misstatements may not be prevented or detected on a timely basis by internal control over financial reporting.However, these inherent limitations are known features of the financial reporting process.Therefore, it is possible to design into the process safeguards to reduce, though not eliminate, this risk. As of the end of our most recent fiscal year, management assessed the effectiveness of our internal control over financial reporting based on the criteria for effective internal control over financial reporting established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission ("COSO") and SEC guidance on conducting such assessments.Based on that evaluation, they concluded that, as of August 31, 2012, such internal control over financial reporting was not effective.This was due to deficiencies that existed in the design or operation of our internal control over financial reporting that adversely affected our internal controls and that may be considered to be material weaknesses. The matters involving internal control over financial reporting that our management considered to be material weaknesses under the standards of the Public Company Accounting Oversight Board were: (1) lack of a functioning audit committee due to a lack of a majority of independent members and a lack of a majority of outside directors on our board of directors, resulting in ineffective oversight in the establishment and monitoring of required internal controls and procedures; and (2) inadequate segregation of duties consistent with control objectives of having segregation of the initiation of transactions, the recording of transactions and the custody of assets.The aforementioned material weaknesses were identified by our Chief Executive Officer in connection with the review of our financial statements as of August 31, 2012. Management believes that the material weaknesses set forth in items (1) and (2) above did not have an effect on our financial results.However, management believes that the lack of a functioning audit committee and the lack of a majority of outside directors on our board of directors results in ineffective oversight in the establishment and monitoring of required internal controls and procedures, which could result in a material misstatement in our financial statements in future periods. This annual report does not include an attestation report of the Company's registered public accounting firm regarding internal control over financial reporting.Management's report was not subject to attestation by the Company's registered public accounting firm pursuant to temporary rules of the SEC that permit the Company to provide only the management's report in this annual report. Management's Remediation Initiatives In an effort to remediate the identified material weaknesses and other deficiencies and enhance our internal controls, we have initiated, or plan to initiate, the following series of measures: We will increase our personnel resources and technical accounting expertise within the accounting function when funds are available to us. First, we will create a position to segregate duties consistent with control objectives of having separate individuals perform (i) the initiation of 23 transactions, (ii) the recording of transactions and (iii) the custody of assets. Second, we will create a senior position to focus on financial reporting and standardizing and documenting our accounting procedures with the goal of increasing the effectiveness of the internal controls in preventing and detecting misstatements of accounting information. Third, we plan to appoint one or more outside directors to our board of directors who shall be appointed to an audit committee resulting in a fully functioning audit committee who will undertake the oversight in the establishment and monitoring of required internal controls and procedures such as reviewing and approving estimates and assumptions made by management when funds are available to us. Although there is substantial uncertainty in any such estimate, we anticipate the costs of implementing these remediation initiatives will be approximately $50,000 to $100,000 a year in increased salaries, legal and accounting expenses. Management believes that the appointment of one or more outside directors, who shall be appointed to a fully functioning audit committee, will remedy the lack of a functioning audit committee and a lack of a majority of outside directors on our Board. We anticipate that these initiatives will be at least partially, if not fully, implemented by August 31, 2013. Changes in Internal Control over Financial Reporting There have been no changes in our internal control over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15 (f) under the Exchange Act) during the fourth quarter of the year ended August 31, 2010 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B. OTHER INFORMATION. We do not have any information that was required to be reported on Form 8-K during the fourth quarter. PART 1II ITEM 10. DIRECTORS, EXECUTIVE OFFICERS and CORPORATE GOVERNANCE. Our directors and officers as of August 31, 2012 are: Name Age Position(s) Dieter R. Sauer, Jr. 57 Director and CEO Ana Sauer 62 Secretary Jeff Massey 57 Director ZohrehHashemi 59 Director Dieter R Sauer, Jr. , was elected a director and our CEO and president on July 25, 2010.Mr. Sauer founded our operating subsidiary, Sauer Energy, Inc., a California corporation, in August 2008 and has worked for that company since then. 24 Prior thereto from 2001 he was an independent marketing, sales and business development consultant.We have not paid any compensation to Mr. Sauer to date. Ana Sauer was appointed Secretary of the Company to serve at the pleasure of the Board on August 5, 2010.Ms. Sauer is a co-founder of Sauer Energy, Inc., a Nevada corporation, and serves as its secretary and a director.She has been licensed as a real estate agent since October of 2007.From 2004 to 2007, Ms. Sauer was President of Cielle Enterprises, a privately held company, engaged in developing and marketing cosmeceuticals. Jeff Massey joined our board on December 8, 2010. Mr. Massey is President and Chief Executive Officer of Asbuilt Information Systems, which he founded in 1990 and built to become one of the largest privately held U.S. professional services firms specializing in a wide variety of software implementation and turnkey solutions for building measurement, tenant and corporate space accounting. He recently sold Asbuilt Information Systems. ZohrehHashemi joined our board on December 8, 2010.Ms. Hashemi worked for Amgen, Inc., from 2000 through 2009 as a Senior System Engineer.Prior thereto she held management positions with Sony Pictures Entertainment, BAX Global, Universal Studios and Hughes Aircraft.As an engineer, she has lead departments in development and implementation controls and procedures and has spent the majority of her career in development of various products.She also has established strategic manufacturing relationships. Family Relationships Dieter R. Sauer, Jr. and Ana Sauer are husband and wife. There are no arrangements or understandings between or among any of the directors, executive officers or other person pursuant to which such person was selected to serve as a director or officer. Involvement in certain legal proceedings Our directors, executive officers and control persons have not been involved in any of the following events during the past five years: any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or being found by a court of competent jurisdiction (in a civil action), the Securities and Exchange Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. 25 Term of Office The term of office of the current directors shall continue until new directors are elected or appointed at an annual meeting of shareholders. Committees of the Board and Financial Expert We do not have a separately-designated audit or compensation committee of the Board or any other Board-designated committee. Audit and compensation committee functions are performed by our Board of Directors. We will form such committees in the future as the need for such committees may arise. In addition, at this time we have determined that we do not have an “audit committee financial expert” as defined by the SEC on our Board. Code of Ethics In December 2010 we adopted a code of ethics, which is attached to this report as an exhibit.As required by SEC rules, we will report the nature of any change or waiver of our code of ethics. Section 16(A) Beneficial Ownership Reporting Compliance Based on a review of Forms 3, furnished to the registrant during its most recent fiscal year, it appears that these reports were filed untimely.However, all reports have been filed and no transactions were engaged in which would give rise to any liability under Section 16(b) of the Exchange Act during the most recent fiscal year:The untimely filings of the initial reports was occasioned by difficulties in obtaining the required filing codes. ITEM 11. EXECUTIVE COMPENSATION. Compensation of Executive Officers Executive Compensation The following table sets forth all compensation earned during the fiscal years ended August 31, 2012 and August 31, 2011 by (i) our Chief Executive Officer (principal executive officer), (ii) our Chief Financial Officer (principal financial officer), (iii) the three most highly compensated executive officers other than our CEO and CFO who were serving as executive officers at the end of our last completed fiscal year, whose total compensation exceeded $100,000 during such fiscal year ends, and (iv) up to two additional individuals for whom disclosure would have been provided but for the fact that the individual was not serving as an executive officer at the end of our last completed fiscal year, whose total compensation exceeded $100,000 during such fiscal year ends. We refer to all of these officers collectively as our “named executive officers”. 26 Summary Compensation Table Name & Principal Position Year Salary Stock Option Awards Non-Equity Incentive Plan Compensation Other Comp. All other comp. Bonus Awards Dieter R. Sauer Jr., - CEO (and CFO) - Ana Sauer, - Secretary - Malcolm Albery - CEO (and CFO) (Former - Compensation of Directors The Company has no standard arrangements in place or currently contemplated to compensate the Company’s directors for their service as directors or as members of any committee of directors. Employment Agreements We do not have employment agreements with any of our executive officers or directors.. Termination of Employment There are no compensatory plans or arrangements, including payments to be received from the Company, with respect to any person named in the Summary Compensation Table set forth above that would in any way result in payments to any such person because of his or her resignation, retirement or other termination of such person’s employment with us. Employee Benefit Plans None Indemnification of Directors and Executive Officers and Limitation of Liability Nevada law generally permits us to indemnify our directors, officers, employees and agents. Pursuant to the provisions of Nevada Revised Statutes 78.7502, we, as a corporation organized in Nevada, may indemnify our directors, officers, employees and agents in accordance with the following: (a)A corporation may indemnify any person who was or is a party or is threatened to be made a party to any action, except an action by or in the right of the corporation, by reason of the fact that he is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation, against expenses, actually and reasonably incurred by him in connection with the action, suit or proceeding if he: (a) is not liable for breach of his fiduciary duties as a director or officer pursuant to Nevada Revised Statutes 78.138; or (b) acted in good 27 faith and in a manner which he reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. (b)A corporation may indemnify any person who was or is a party or is threatened to be made a party to any action by or in the right of the corporation to procure a judgment in its favor, by reason of the fact that he is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation against expenses actually and reasonably incurred by him in connection with the defense or settlement of the action or suit if he: (a) is not liable for breach of his fiduciary duties pursuant to Nevada Revised Statutes 78.138; or (b) acted in good faith and in a manner which he reasonably believed to be in or not opposed to the best interests of the corporation. Indemnification may not be made for any claim, issue or matter as to which such a person has been adjudged by a court of competent jurisdiction, after exhaustion of all appeals there from, to be liable to the corporation or for amounts paid in settlement to the corporation, unless and only to the extent that the court in which the action or suit was brought or other court of competent jurisdiction determines upon application that in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for such expenses as the court deems proper. (c)To the extent that a director, officer, employee or agent of a corporation has been successful on the merits or otherwise in defense of any action, suit or proceeding, or in defense of any claim, issue or matter therein, the corporation shall indemnify him against expenses, including attorneys’ fees, actually and reasonably incurred by him in connection with the defense. Charter Provisions, Bylaws and Other Arrangements of the Registrant Our Certificate of Incorporation, as amended, does not contain any specific language enhancing or limiting the Nevada statutory provisions referred to above. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to our directors, officers and controlling persons pursuant to the foregoing provisions, or otherwise, we have been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy and is, therefore, unenforceable. ITEM 12. SECURITY OWNERSHIP of CERTAIN BENEFICIAL OWNERS and MANAGEMENT and RELATED STOCKHOLDER MATTERS. Security Ownership of Certain Beneficial Owners The following table sets forth information regarding beneficial ownership of our common stock as of August 31, 2012 by (i) any person or group with more than 5% of any class of voting securities, (ii) each director, (iii) our chief executive officer and each other executive officer whose cash compensation for the most recent fiscal year exceeded $100,000 and (iv) all such executive officers and directors as a group. Unless otherwise specified, the address of each of the persons set forth below is in care of the Company, 4670 CalleCarga, Unit A, Camarillo, CA, 93012-8536. Except as indicated in the footnotes to this table and subject to applicable community property laws, the persons named in the table to our knowledge have sole voting and investment power with respect to all shares of securities shown as beneficially owned by them. 28 NAME and ADDRESS OF BENEFICIAL OWNER OFFICE AMOUNT and NATURE of BENEFICIAL OWNERSHIP PERCENT OF CLASS (1) Dieter Sauer, Jr. Director, CEO, President 39,812,500 common shares held directly 45.6% Ana Sauer Secretary 0 0% Jeff Massey Director ZorehHashemi Director All Officers and Directors as a group (4 Persons) 39,852,500 common shares held directly 45.7% Dieter Sauer, Jr. and Ana Sauer are husband and wife. The Company does not have any change of control or retirement arrangements with its executive officers. Changes in Control We know of no contractual arrangements which may at a subsequent date result in a change of control in the Company. ITEM 13. CERTAIN RELATIONSHIPS and RELATED TRANSACTIONS, and DIRECTOR INDEPENDENCE. As disclosed under, Item 1. Business- Acquisition of Sauer Energy, Inc. and Related Matters, Dieter R. Sauer, Jr. acquired 39,812,500 shares of our common stock from our then CEO Malcolm Albery, in exchange for (i) $55,200; (ii) the contribution of his shares in our operating subsidiary to us; and (iii) and the assignment of certain patents to us. Upon their appointment as directors each of Jeff Massey and ZohrehHashemi were awarded 20,000 shares of our common stock. Director Independence We believe that our Jeff Massey and ZohrehHashemi are considered “independent” under Rule 400(a)(15) of the National Association of Securities Dealers listing standards due to theirlack of any positions with us other than director and minimal stock ownership in us. ITEM 14.PRINCIPAL ACCOUNTANT FEES and SERVICES. Audit Fees The aggregate fees billed by the Company’s auditors for professional services rendered in connection with the audit of the Company’s annual financial statements and reviews of the financial statements included in the Company’s Form 10-Q or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for fiscal year ended August 31, 2012 was $3,500. 29 Audit Related Fees None Tax Fees None All Other Fees None Pre-Approval Policies and Procedures The board of directors has not adopted any pre-approval policies and approves all engagements with the Company’s auditors prior to performance of services by them. PART IV ITEM 15.EXHIBITS and FINANCIAL STATEMENT SCHEDULES Exhibit No.Description 3.1Articles of Incorporation.Incorporated by reference to the Exhibits attached to the Company's Form S-1 filed with the SEC on October 30, 2008 Bylaws.Incorporated by reference to the Exhibits attached to the Company's Form S-1 filed with the SEC on October 30, 2008 Articles of Amendment to the Articles of Incorporation filed with the Secretary of State of Nevada on October 15, 2010 Incorporated by reference to the like numbered exhibit to the Company’s Annual Report on Form 10-K for the year ended August 31, 2010 Farm-In Agreement dated August 29, 2008 between Unitech Energy Resources Inc. and BCO Hydrocarbon Ltd.Incorporated by reference to the Exhibits attached to the Company's Form S-1 filed with the SEC on October 30, 2008 Agreement and Plan of Reorganization, dated June 23, 2010, by and among the Registrant, Dieter R. Sauer, Jr., and Malcolm Albery.Incorporated by reference to Exhibit 10.1 to Current Report on Form 8-K filed June 25, 2010. Lease, dated August 20, 2012, between Erik J. Eppink and Sauer Energy, Inc. (Incorporated by reference to Exhibit 10.1 to Current Report on Form 8-K filed with the SEC on September 12, 2012) 22.1Subsidiaries of the Registrant. None, Sauer Energy, Inc, a California corporation was dissolved. 31.1* Section 302 Certification- Principal Executive Officer and Principal Financial Officer Filed herewith 32.1* Certification Pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Filed herewith 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB** XBRL Taxonomy Extension Label Linkbase Document 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document *Filed herewith. **Furnished herewith. 30 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SAUER ENERGY, INC. Date: November 29, 2012 By: /s/Dieter R. Sauer Jr. Name: Dieter R. Sauer Jr. Title: Chief Executive Officer (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/ Dieter R. Sauer Jr. Director, CEO and President November 29, 2012 Dieter R. Sauer Jr. /s/ Jeff Massey Director November 29, 2012 Jeff Massey /s/ ZohrehHashemi Director November 29, 2012 ZohrehHashemi 31 SAUER ENERGY, INC. (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS (Audited) FOR THE PERIOD FROM INCEPTION (AUGUST 7, 2008) TO FISCAL YEAR END AUGUST 31, 2011 REPORTED IN UNITED STATES DOLLARS Page Audited Financial Statements Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statement ofChanges In Stockholders’ Equity (Deficit) F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 to F-13 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To: The Board of Directors and Stockholders Sauer Energy Inc. Newbury Park, California I have audited the accompanying consolidated balance sheets of Sauer Energy, Inc. as of August 31, 2011 and 2010 and the related statements of operations, deficit and cash flows for the years then ended, and for the period since inception, (August 7, 2008), to August 31, 2011. These financial statements are the responsibility of the Company’s management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor was I engaged to perform, an audit of its internal control over financial reporting. My audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, I express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. I believe that my audit provides a reasonable basis for my opinion. In my opinion the financial statements referred to above present fairly, in all material respects, the financial position of Sauer Energy, Inc. as of August 31, 2011 and 2010 and the results of its operations, changes in stockholders’ deficit and cash flows for the years then ended, and for the period since inception, (August 7, 2008), to August 31, 2011 in conformity with United States generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. As discussed in Note 3 to the financial statements, the Company has incurred significant losses and has no revenue. This raises substantive doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. / s / John Kinross-Kennedy John Kinross-Kennedy Certified Public Accountant Irvine, California November 25, 2011 F-2 SAUER ENERGY (A Development Stage Enterprise) Consolidated Balance Sheet August 31, August 31, ASSETS Current Assets Cash $ $ Inventory - Property and Equipment, net Other Assets Intangible Assets - Security Deposit - - - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable and accrued liabilities $ $ Stockholders' Loans Total Current Liabilities Stockholders' Equity Common Stock, $0.0001 par value; authorized 650,000,000 shares; issued and outstanding 75,590,749 shares on August 31, 2011 87,218,106 shares on August 31, 2012 Share Subscription - Additional Paid-In Capital Accumulated deficit during the development stage Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated audited financial statements F-3 SAUER ENERGY, INC. (A Development Stage Enterprise) Statement of Operations From Inception (August 7 2008) For the Three Months Ended For the Fiscal Year Ended through August 31, August 31, August 31, Revenue $ - $ - $ - $ - $ - General and Administrative Expenses Professional fees Consulting - Research & Development Other (Loss) from operations Other Income (expense) - (Loss) before taxes Provision (credit) for taxes - Net (Loss) $ Basic earnings (loss) per common share, basic and diluted: $ Weighted average number of common basic and diluted: The accompanying notes are an integral part of these consolidated audited financial statements F-4 SAUER ENERGY, INC. (A Development Stage Enterprise) Statement of Stockholders' Equity For the period from inception (August 7, 2008) to August 31, 2012 Accumulated Deficit Total Common Stock Additional during the Shareholders' Number of Paid-In Shares Development Equity Shares Amount Capital Subscriptions Stage (Deficit) Inception: August 7, 2008 $ - $ - $ - $ - $ - Shares issued for cash Recapitalization - Development stage net (loss) Balances August 31, 2008 $ - $ $ $ Shares issued for cash - Development stage net (loss) Balances August 31, 2009 $ Shares cancellation - Shares subscription for cash Development stage net (loss) Balances August 31, 2010 $ Shares issued for service fee 55 Shares subscriptions for cash Shares issued for cash Development stage net (loss) Balances August 31, 2011 $ Shares subscriptions for cash Shares issued for cash - - Shares issued for services 52 Shares issued for services 20 Shares issued for services 53 Stock issued for cash 65 Corrected error in stock - Shares issued for cash 2 Shares issued for legal fees @$0.60 13 Shares issued for legal fees 3 Shares issued for services 36 Shares issued for intangibles and equipment Share subscriptions Share subscriptions Shares issued for cash 81 - Shares issued for services 10 Shares issued for services Net (loss) for the year Balances at August 31, 2012 $ $ $ - $ $ The accompanying notes are an integral part of these consolidated audited financial statements F-5 SAUER ENERGY, INC. (A Development Stage Enterprise) Consolidated Statement of Cash Flows Inception (August 7 2008) For the Year ended through August 31, August 31, Cash flows from operating activities: Net (loss) $ $ $ Adjustments to reconcile net loss to net cash provided (used) by operating activities: Security Deposit Depreciation Director fees issued by shares Investor relation fees issued by shares Other services issued by shares Changes in operating assets and liabilities: Prepaid expense - Inventory - Accounts payable and accrued expenses Net cash flows (used by) operating activities Cash flows from investing activities: Purchase and disposal of furniture and equipment Acquisition of intangible assets Net cash (used by) investing activities Cash flows from financing activities: Proceeds of loan Repayment of loan Proceeds from shareholders' loan Payment on shareholders' loan Proceeds from issuance of common stock Net cash provided by financing activities Net increase (decrease) in cash Cash, beginning of the period - Cash, end of the period $ $ $ Supplemental cash flow disclosure: Interest paid $ - $ - $ - Taxes paid $ - $ - $ - Non Cash Investing and Financing Activities: Acquisition of intangible assets by shares Acquisition of equipment by shares $ $ The accompanying notes are an integral part of these consolidated audited financial statements F-6 SAUER ENERGY, INC. NOTES TO AUDITED FINANCIAL STATEMENTS AUGUST 31, 2012 NOTE 1 ORGANIZATION AND NATURE OF OPERATIONS Organization Sauer Energy, Inc. was incorporated in California on August 7, 2008. The Company was incorporated to develop and market wind power electric generators. Current Business of the Company On July 25, 2010, the Company executed a plan of reorganization with BCO Hydrocarbon Ltd., a Nevada exploration stage enterprise, in which Sauer Energy Inc. became a subsidiary of BCO. BCO changed its name to Sauer Energy, Inc. The Company leases warehouse/office facilities in Camarillo, California, in which the Company develops wind power technology. A production prototype of a vertical axis wind turbine (“VAWT”) has been developed. Its compact size is aimed at the small business and home market. The company is focused on plans to manufacture and distribute the product. In May, 2012, the acquisition of the entire assets of a wind turbine company added two more wind turbine models to the Company, together with patents and a distribution network. NOTE 2 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These financial statements have been prepared using the basis of accounting generally accepted in the United States of America. Under this basis of accounting, revenues are recorded as earned and expenses are recorded at the time liabilities are incurred. The Company has adopted August 31 as the fiscal year-end. Cash and Cash Equivalents The Company considers all liquid investments with a maturity of three months or less from the date of purchase that are readily convertible into cash to be cash equivalents. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Fair Value of Financial Instruments The Financial Accounting Standards Board issued ASC (Accounting Standards Codification) 820-10 (SFAS No. 157), “Fair Value Measurements and Disclosures" for financial assets and liabilities.ASC 820-10 provides a framework for measuring fair value and requires expanded disclosures regarding fair value measurements. FASB ASC 820-10 defines fair value as the price that would be received for an asset or the exit price that would be paid to transfer a liability in the principal or most advantageous market in an orderly transaction between market participants on the measurement date. FASB ASC 820-10 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs, where available. The following summarizes the three levels of inputs required by the standard that the Company uses to measure fair value: - Level 1: Quoted prices in active markets for identical assets or liabilities. - Level 2: Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the related assets or liabilities. - Level 3: Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The carrying amounts of the Company’s financial instruments as of August 31, 2012, reflect - Cash: Level One measurement based on bank reporting. - Loans from Officers and related parties: Level 2 based on promissory notes. Federal income taxes The Company utilizes FASB ACS 740, “Income Taxes”, which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable incomeA valuation allowance is recorded when, in the opinion of management, it is “more likely-than-not” that a deferred tax asset will not be realized. The Company generated a deferred tax credit through net operating loss carry-forward. A valuation allowance of 100% has been established. Interest and penalties on tax deficiencies recognized in accordance with ASC accounting standards are classified as income taxes in accordance with ASC Topic 740-10-50-19. Research and development costs - The Company expenses costs of research and development cost as incurred. Advertising and marketing expenses for the fiscal years ended August 31, 2012 and 2011 were $11,325 and $76,836 respectively. Stock-based Compensation The Company records stock-based compensation in accordance with ASC 718, Compensation – Stock Based Compensation and ASC 505, Equity Based Payments to Non-Employees , which requires the measurement and recognition of compensation expense based on estimated fair values for all share-based awards made to employees and directors, including stock options. ASC 718 requires companies to estimate the fair value of share-based awards on the date of grant using an option-pricing model. The Company uses the Black-Scholes option-pricing model as its method of determining fair value. This model is affected by the Company’s stock price as well as assumptions regarding a number of subjective variables. These subjective variables include, but are not limited to the Company’s expected stock price volatility over the term of the awards, and actual and projected employee stock option exercise behaviors. The value of the portion of the award that is ultimately expected to vest is recognized as an expense in the statement of operations over the requisite service period. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable. Basic and Diluted Earnings (Loss) Per Share – Net loss per share is calculated in accordance with FASB ASC 260, Earnings Per Share, for the period presented. Basic net loss per share is based upon the weighted average number of common shares outstanding. Diluted net loss per share is based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. The Company has potentially dilutive securities outstanding consisting of warrants to purchase common stock, (see Note 10). However their exercise would be anti-dilutive, since the Company is in a loss position, and they are not counted in the calculation of loss per share. Development Stage Company - The Company is considered a development stage company, with no operating revenues during the periods presented, as defined by FASB Accounting Standards Codification ASC 915. ACS 915 requires companies to report their operations, shareholders’ deficit and cash flows since inception through the date that revenues are generated from management’s intended operations, among other things. Management has defined inception as August 7, 2008. Since inception, the Company has incurred an operating loss of $3,352,941. The Company’s working capital has been generated through advances from the principal of the Company and solicitation of subscriptions. Management has provided financial data since August 7, 2008 in the financial statements, as a means to provide readers of the Company’s financial information to be able to make informed investment decisions. Recent Accounting Pronouncements Fair Value — I n May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No.2011-04, "Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S.GAAP and IFRSs." The amendments in this update generally represent clarifications of Topic 820, but also include some instances where a particular principle or requirement for measuring fair value or disclosing information about fair value measurements has changed. This update results in common principles and requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S.GAAP and IFRS. The amendments in this update are to be applied prospectively. The amendments are effective for interim and annual periods beginning after December15, 2011. Early application is not permitted. The Company does not expect this guidance to have a significant impact on its consolidated financial position, results of operations or cash flows. Comprehensive Income —In June 2011, the FASB issued ASU No.2011-05, "Presentation of Comprehensive Income." This update was amended in December 2011 by ASU No.2011-12, "Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No.2011-05." This update defers only those changes in update 2011-05 that relate to the presentation of reclassification adjustments. All other requirements in update 2011-05 are not affected by this update, including the requirement to report comprehensive income either in a single continuous financial statement or in two separate but consecutive financial statements. ASU No.2011-05 and 2011-12 are effective for fiscal years (including interim periods) beginning after December15, 2011. The Company does not expect this guidance to have a significant impact on its consolidated financial position, results of operations or cash flows. Offsetting Assets and Liabilities — In December 2011, the FASB issued ASU No.2011-11, "Disclosures about Offsetting Assets and Liabilities." The amendments in this update require enhanced disclosures around financial instruments and derivative instruments that are either (1)offset in accordance with either ASC 210-20-45 or ASC815-10-45 or (2)subject to an enforceable master netting arrangement or similar agreement, irrespective of whether they are offset in accordance with either ASC 210-20-45 or ASC 815-10-45. An entity should provide the disclosures required by those amendments retrospectively for all comparative periods presented. The amendments are effective during interim and annual periods beginning on or after January1, 2013. The Company does not expect this guidance to have any impact on its consolidated financial position, results of operations or cash flows. A variety of proposed or otherwise potential accounting standards are currently under study by standard setting organizations and various regulatory agencies. Due to the tentative and preliminary nature of those proposed standards, the Company’s management has not determined whether implementation of such standards would be material to its financial statements. Note 3 – Going Concern The Company's financial statements are prepared using the generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. However, the Company has accumulated a deficit of $3,352,941 as of August 31, 2012. In view of the matters described above, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheets is dependent upon continued operations of the Company, which in turn is dependent upon the Company’s ability to raise additional capital, obtain financing and to succeed in its future operations. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management plans to raise additional capital through the sale of stock to pursue business development activities. Note 4 – Property and Equipment Property and Equipment consisted of the following at August 31, 2012 and August 31, 2011: Computer and equipment $ $ Truck - Less accumulated depreciation/amortization Property and equipment, net $ $ Note 5 – Asset Purchase On May 11, 2012, the Company entered into an Asset Purchase Agreement with St. George Investments LLC, an Illinois limited liability company, to acquire certain assets in foreclosure for 6,000,000 common shares. The assets were formerly owned by Helix Wind, Inc., a Nevada corporation in the same business as the Company. The assets and agreed prices were: Tangible Assets Equipment $ Supplies $ Inventory $ $ Intangible Assets Goodwill $ Intellectual Property (10 patents, 2 trademarks, network systems, wind turbine monitoring system, URL) $ Restrictive Covenant $ $ Note 6 – Related Party Transactions: A shareholder of the Company advanced $10,000 to the Company in the prior year ended August 31, 2012. The balance of the loan was $10,000 at August 31, 2012. The loan carries no interest, is unsecured, has no maturity date and is payable upon demand. Note 7 – Commitments and Contingencies: On August 17, 2012, the Company leased a 10,410 square foot “industrial condominium” in Camarillo, California, for three years for monthly lease payments of $7,000 per month. There are no common area costs. All company operations are concentrated at the site. Lease Commitments – following five fiscal years: Fiscal year ended August 31, $ 84,200 2013 2014 Starting on July 25, 2010, the Company entered into a series of private placement agreements with various investors. The arrangement involved issuing 800,000 units of securities at $0.25 per unit for a total amount of $200,000. Each unit consisted of one (1) share of common stock, par value $0.0001 per share and one (1) common stock purchase warrant expiring July 31, 2012 with an exercise price of $0.50 each. The private placement was oversubscribed and the Company accepted additional private placement funds. As at August 31, 2011, the Company had issued 938,000 units of the securities in consideration of funds received of $234,500. Starting on January 1, 2011, the Company entered into a series of private placement agreements with various investors. The arrangement involved issuing 666,667 units of securities at $0.30 per unit for a total amount of $200,000. Each unit consisted of one (1) share of common stock, par value $0.0001 per share and one (1) common stock purchase warrant expiring July 31, 2013 with an exercise price of $0.60 each. The private placement was oversubscribed and the Company accepted additional private placement funds. As at August 31, 2011, the Company had issued 2,599,849 units of the securities in consideration of funds received of $779,955. During the fiscal year ended August 31, 2011, the Company issued 150,000 shares of common stock to an investor relations firm for services to be provided under contract. The fair value of the common stock on the day it was issued was $1.20 per share. Based on the fair value of the stock on the day of issuance, $180,000 was charged to investor relations expenses. A further 1,000,000 shares were issued to the firm in the fiscal year ended August 31, 2012. The fair value of the common stock on the day it was issued was $0.12 per share. Based on the fair value of the stock on the day of issuance, $120,000 was charged to investor relations expenses. The contract with the firm was cancelled in August, 2012. During the period September 1, to October 17, 2011, the Company entered into a series of private placement agreements with various investors involving issuing units of securities at $0.30 per unit. Each unit consisted of one (1) share of common stock, par value $0.0001 per share and one (1) common stock purchase warrant with an exercise price of $0.60 each, expiring July 31, 2013. The private placement was oversubscribed and the Company accepted additional private placement funds. On October 17, 2011 the Company issued 1,275,337 units of the securities in consideration of funds received of $382,601. On December 1, 2011, the Company issued 650,000 units of securities to seven investors at $0.30 per unit for $195,000 cash, pursuant to a private placement agreement. Each unit consisted of one (1) share of common stock, par value $0.0001 per share and one (1) common stock purchase warrant with an exercise price of $0.60 each, expiring July 31, 2013. On December 1, 2011, the Company issued 24,000 units of securities to an investor at $0.25 per unit for $6,000 cash pursuant to a private placement agreement. Each unit consisted of one (1) share of common stock, par value $0.0001 per share and one (1) common stock purchase warrant with an exercise price of $0.60 each, expiring July 31, 2013. On July 31, 3012, the Company issued 808,000 units of securities at $0.25 per unit for $202,000 cash pursuant to a private placement agreement. Each unit consisted of one (1) share of common stock, par value $0.0001 per share and one (1) common stock purchase warrant with an exercise price of $0.50 each, expiring March 31, 2014. Note 8 - Federal income tax: No provision was made for federal income tax, since the Company had a significant net operating loss. Net operating loss carryforwards may be used to reduce taxable income through the year 2030. The availability of the Company’s net operating loss carryforwards are subject to limitation if there is a 50% or more positive change in the ownership of the Company’s stock,unless the same or similar business is carried on. The net operating loss carryforward for federal and state income tax purposes was approximately $3,353,941, which will expire in 2028 through 2032 if not utilized. No provision was made for federal income tax, since the Company had an operating loss and has accumulated net operating loss carryforwards. The Company generated a deferred tax credit of $1,270,500 through net operating loss carryforward, an increase of $686,500 in the fiscal year ended August 31, 2012. The Company recorded a 100% valuation allowance for the deferred tax asset since it is more likely than not that some part or all of the deferred tax asset will not be realized. Note 9 – Capital Stock Starting on July 25, 2010, the Company entered into a series of private placement agreements with various investors. The arrangement involved issuing 800,000 units of securities at $0.25 per unit for a total amount of $200,000. Each unit consisted of one (1) share of common stock, par value $0.0001 per share and one (1) common stock purchase warrant expiring July 31, 2012 with an exercise price of $0.50 each. The private placement was oversubscribed and the Company accepted additional private placement funds. As of August 31, 2011, the Company issued 938,000 units of the securities in consideration of funds received of $234,500. Starting on January 1, 2011, the Company entered into a series of private placement agreements with various investors. The arrangement involved issuing 666,667 units of securities at $0.30 per unit for a total amount of $200,000. Each unit consisted of one (1) share of common stock, par value $0.0001 per share and one (1) common stock purchase warrant expiring July 31, 2013 with an exercise price of $0.60 each. The private placement was oversubscribed and the Company accepted additional private placement funds. As of August 31, 2011, the Company issued 2,599,849 units of the securities in consideration of funds received of $779,955. During the fiscal year ended August 31, 2011, the Company issued a total of 362,900 shares of common stock to certain consultants as compensation for services. The range of fair value of the stock was $0.75 ~ $1.55. Based on the fair value of the common stock on the day of issuance, $436,730 was charged to consulting expenses. During the fiscal year ended August 31, 2011, the Company issued 150,000 shares of common stock to an investor relations firm for services to be provided. The fair value of the common stock on the day it was issued was $1.20 per share. Based on the fair value of the stock on the day of issuance, $180,000 was charged to investor relations expenses. During the fiscal year ended August 31, 2011, the Company issued 40,000 shares of common stock as directors’ fees to certain directors of the Company. The fair value of the common stock on the day it was issued was $1.20 per share. Based on the fair value of the common stock on the date of issuance, $48,000 was charged to director fees. During the period September 1 to October 17, 2011, the Company entered into a series of private placement agreements with various investors involving issuing units of securities at $0.30 per unit. Each unit consisted of one (1) share of common stock, par value $0.0001 per share and one (1) common stock purchase warrant with an exercise price of $0.60 each, expiring July 31, 2013. The private placement was oversubscribed and the Company accepted additional private placement funds. On October 17, 2011 the Company issued 1,275,337 units of the securities in consideration of funds received of $382,601. On October 17, 2011, the Company issued a total of 522,900 shares of restricted common stock to certain consultants as compensation for services. The fair value of the stock was $0.51. Based on the fair value of the common stock on the day of issuance, $266,220 was charged to consulting expense. On October 17, 2011, the Company issued 200,000 shares of common stock to a consulting firm for services to be provided. The fair value of the common stock on the day it was issued was $0.51 per share. Based on the fair value of the stock on the day of issuance, $102,000 less $200 contributed was charged to consulting expense. On October 17, 2011, the Company issued a total of 535,000 shares of restricted common stock to certain consultants as compensation for services. The fair value of the stock was $0.51. Based on the fair value of the common stock on the day of issuance, $272,850 was charged to consulting expense. On December 1, 2011, the Company issued 650,000 units of securities to seven investors at $0.30 per unit for $195,000 cash. Each unit consisted of one (1) share of common stock, par value $0.0001 per share and one (1) common stock purchase warrant with an exercise price of $0.60 each, expiring July 31, 2013. On December 1, 2011, the Company issued 24,000 units of securities to an investor at $0.25 per unit for $6,000 cash. Each unit consisted of one (1) share of common stock, par value $0.0001 per share and one (1) common stock purchase warrant with an exercise price of $0.60 each, expiring July 31, 2014. On January 24, 2012, the Company issued 125,000 shares of common stock at the closing price of $0.60 per share for legal fees of $75,000. On January 26, 2012, the Company issued 25,000 shares of common stock at the closing price of $0.60 per share for legal fees of $15,000. On April 30, 2012, the Company issued 363,000 shares of common stock at the closing price of $0.34 per share for services by six providers. An expense of $123,420 was recorded. On May 11, 2012 the Company issued 6,000,000 shares of common stock pursuant to an Asset Purchase Agreement for certain wind turbine assets at the agreed price of $0.25 per share, including intangible assets. The fair market value of the assets was recorded, $1,500,000. On July 31, 3012, the Company issued 808,000 units of securities at $0.25 per unit for $202,000 cash. Each unit consisted of one (1) share of common stock, par value $0.0001 per share and one (1) common stock purchase warrant with an exercise price of $0.50 each, expiring July 31, 2014. On July 31, 2012, the Company issued 100,000 shares of common stock at $0.12 per share for legal fees of $12,000. On July 31, 2012 the Company issued 1,000,000 shares of common stock at $0.12 per share for contract services of $120,000. Note 10 – Warrants During the fiscal year ended August 31, 2012, the Company entered a series of private placement agreements with various investors. (Refer to Note 9 – Capital Stock). Under the private placements, the Company issued 2,757,357 Units of securities for total cash proceeds of $722,893. Each unit consisted of one (1) share of common stock, par value $0.0001 per share and one (1) common stock purchase warrant with an exercise price ranging from $0.50 to $0.60 and expiring July 31, 2013 to July 31, 2014. The following table is a summary of information about the warrants outstanding at August 31, 2012: Shares Underlying Warrants Outstanding Range of Exercise Price Shares Underlying \Warrants Outstanding Weighted Average Remaining Contractual Life Weighted Average Exercise Price $0.50 - $0.60 1.07 years The following table is a summary of activity of outstanding stock warrants: Number of Warrants Weighted Average Exercise Price Balance, August 31, 2011 Warrants expired Warrants cancelled - 0 Warrants Granted Warrants exercised - 0 Balance, August 31, 2012 NOTE 11 CONTINGENCIES, LITIGATION There were no loss contingencies or legal proceedings against the Company with respect to matters arising in the ordinary course of business. Neither the Company nor any of its officers or directors is involved in any other litigation either as plaintiffs or defendants, and have no knowledge of any threatened or pending litigation against them or any of the officers or directors. NOTE 12 SUBSEQUENT EVENTS Events subsequent to August 31, 2012 have been evaluated through November 12, 2012, the date these statements were available to be issued, to determine whether they should be disclosed to keep the financial statements from being misleading. Management found no subsequent events to be disclosed.
